DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 11 and 13 are objected to because of the following informalities:  
Claim 1 line 4 has a double recitation of the phrase “under the cover glass”.  
Claims 1, 8, 11 and 13 use the acronym “ID” with respect to “optical ID sensing module” but the claims or disclosure fail to state what is the meaning of the acronym “ID”. Because fingerprinting is known in the art to be related with “identification”, the acronym “ID” was interpreted as identification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in US 2017/0364763 (hereinafter Jin) in view of Nho et al. in US 2015/0331508 (hereinafter Nho).

Regarding claim 1, Jin discloses an electronic device (Jin’s Fig. 1 and par. 10) comprising: a display screen (Jin’s Fig. 1 and par. 61) comprising: a cover glass (Jin’s Fig. 23 and par. 76: 161); a transparent touch display layer disposed under the cover glass having an edge side (Jin’s Fig. 23 and par. 76-77: 165); an optical ID sensing module disposed under the touch display layer (Jin’s Fig. 23 and par. 62: 180), the optical ID sensing module configured to form an image of a fingerprint pattern or a palmprint pattern of a hand of a user placed within a field of view (FOV) of the optical ID sensing module (Jin’s Fig. 20 and par. 62-63, 67-68); and 
a light source disposed at the edge side of the touch display layer (Jin’s Fig. 23 and par. 255: 2310), the light source configured to emit a light beam to be coupled into the touch display layer through the edge side (Jin’s par. 255), a portion of the light beam being transmitted through the cover glass to illuminate the hand (Jin’s par. 255) for imaging of fingerprint pattern or the palmprint pattern by the optical ID sensing module (Jin’s par. 62-63, 67-68, 255). Jin fails to explicitly disclose the layers of the touch display layer (Jin’s Figs. 3, 23: 165) and thus Jin fails to disclose the transparent layer or the display illumination layer disposed under the transparent layer. However, in the same field endeavor of touch displays, Nho discloses a transparent layer (Nho’s Figs. 3A, 6 and par. 55, 64 includes a transparent touch sensing layer 342/660) disposed under the cover glass (Nho’s Figs. 3A, 6: 342/660 under 346/646), and a display illumination layer (Nho’s Figs. 3A, 6 and par. 55, 64 includes OLED stack) disposed under the transparent layer (Nho’s Figs. 3A, 6: OLED stack under touch sensor). Therefore, it would have been obvious to one of ordinary skill in the art, to use Nho’s layer stack as Jin’s touch display panel, in order to obtain the predictable result of an OLED display with a touch sensor (Jin’s par. 77 and Nho’s Figs. 3A, 6). By doing such combination, Jin in view of Nho disclose: 

a display screen (Jin’s Fig. 1 and par. 61) comprising: 
a cover glass (Jin’s Fig. 23 and par. 76: 161); 
a transparent layer (Jin’s Fig. 23 and par. 76-77: touch display 165 which upon combination with Nho’s Figs. 3A, 6 and par. 55, 64 includes a transparent touch sensing layer 342/660) disposed under the cover glass (Jin’s Figs. 1-3, 23 and par. 76-77: 165 under 161 and Nho’s Figs. 3A, 6: 342/660 under 346/646), the transparent layer having an edge side (Jin’s Fig. 23: see side of 165 next to 2310); and 
a display illumination layer (Jin’s Fig. 23 and par. 76-77: touch display 165 which upon combination with Nho’s Figs. 3A, 6 and par. 55, 64 includes OLED stack) disposed under the transparent layer (Nho’s Figs. 3A, 6: OLED stack under touch sensor); 
an optical ID sensing module (Jin’s Fig. 23 and par. 62: 180) disposed under the display illumination layer (Jin’s Fig. 23: 160 under 165), the optical ID sensing module configured to form an image (Jin’s par. 62-63, 67-68: image information) of a fingerprint pattern or a palmprint pattern of a hand of a user (Jin’s par. 62-63, 67-68: fingerprint of user) placed within a field of view (FOV) of the optical ID sensing module (Jin’s Fig. 20 and par. 62-63, 67-68: area); and 
a light source (Jin’s Fig. 23 and par. 255: 2310) disposed at the edge side of the transparent layer (Jin’s Fig. 23 and par. 255: 2310 at edge side of 165), the light source configured to emit a light beam to be coupled into the transparent layer through the edge side (Jin’s par. 255: light diffracted/reflected through display 160, which upon combination with Nho’s Figs. 3A, 6, includes touch sensors), a portion of the light beam being transmitted through the cover glass (Jin’s Fig. 23 and par. 255: reflected on a surface in contact with upper side [which is cover glass 161]) to illuminate the hand (Jin’s par. 255) for imaging of fingerprint pattern or the palmprint pattern by the optical ID sensing module (Jin’s par. 62-63, 67-68, 255). 

claim 2, Jin in view of Nho disclose wherein the display illumination layer (Jin’s Fig. 23 and par. 76-77: touch display 165 which upon combination with Nho’s Figs. 3A, 6 and par. 55, 64 includes OLED stack) comprises a plurality of organic light-emitting diodes (Jin’s Figs. 11 and par. 77 and Nho’s Figs. 3A, 6 and 7A). 

Regarding claim 3, Jin in view of Nho disclose wherein the display illumination layer (Jin’s Fig. 23 and par. 76-77: touch display 165 which upon combination with Nho’s Figs. 3A, 6 and par. 55, 64 includes OLED stack) further comprises a plurality of thin film transistors (Nho’s Figs. 3A, 6 and par. 64, 76, 89) electrically coupled to the plurality of OLEDs for operating the plurality of OLEDs (Nho’s Figs. 3A, 6 and par. 64, 76, 89). 

Regarding claim 4, Jin in view of Nho disclose wherein the transparent layer comprises touch sensing circuitries (Jin’s Fig. 23 and par. 76-77: touch display 165 which upon combination with Nho’s Figs. 3A, 6 and par. 55, 64 includes a transparent touch sensing layer 342/660). 

Regarding claim 8, Jin discloses an electronic device (Jin’s Fig. 1 and par. 10) comprising: a display screen (Jin’s Fig. 1 and par. 61) comprising: a cover glass (Jin’s Fig. 23 and par. 76: 161); a touch display layer disposed under the cover glass having an edge side (Jin’s Fig. 23 and par. 76-77: 165); an optical ID sensing module disposed under the touch display layer (Jin’s Fig. 23 and par. 62: 180), the optical ID sensing module configured to form an image of a fingerprint pattern or a palmprint pattern of a hand of a user placed within a field of view (FOV) of the optical ID sensing module (Jin’s Fig. 20 and par. 62-63, 67-68); and 
a light source disposed at the edge side of the touch display layer (Jin’s Fig. 23 and par. 255: 2310), the light source configured to emit a light beam to be coupled into the touch display layer through the edge side (Jin’s par. 255), a portion of the light beam being transmitted through the 
An electronic device (Jin’s Fig. 1 and par. 10) comprising: 
a display screen (Jin’s Fig. 1 and par. 61) comprising: 
a cover glass (Jin’s Fig. 23 and par. 76: 161); 
a touch sensing layer (Jin’s Fig. 23 and par. 76-77: touch display 165 which upon combination with Nho’s Figs. 3A, 6 and par. 55, 64 includes a touch sensing layer 342/660) disposed under the cover glass (Jin’s Figs. 1-3, 23 and par. 76-77: 165 under 161 and Nho’s Figs. 3A, 6: 342/660 under 346/646), the touch sensing layer having an edge side (Jin’s Fig. 23: see side of 165 next to 2310); and 
an organic light-emitting diode (OLED) layer (Jin’s Fig. 23 and par. 76-77: touch display 165 which upon combination with Nho’s Figs. 3A, 6 and par. 55, 64 includes OLED stack) disposed under the touch sensing layer (Nho’s Figs. 3A, 6: OLED stack under touch sensor); 
an optical ID sensing module (Jin’s Fig. 23 and par. 62: 180) disposed under the OLED layer (Jin’s Fig. 23: 160 under 165), the optical ID sensing module configured to form an image (Jin’s par. 62-63, 67-68: image information) of a fingerprint pattern or a palmprint pattern of a 
a light source (Jin’s Fig. 23 and par. 255: 2310) disposed at the edge side of the touch sensing layer (Jin’s Fig. 23 and par. 255: 2310 at edge side of 165), the light source configured to emit a light beam to be coupled into the touch sensing layer through the edge side (Jin’s par. 255: light diffracted/reflected through display 160, which upon combination with Nho’s Figs. 3A, 6, includes touch sensors), a portion of the light beam being transmitted through the cover glass (Jin’s Fig. 23 and par. 255: reflected on a surface in contact with upper side [which is cover glass 161]) to illuminate the hand (Jin’s par. 255) for imaging of fingerprint pattern or the palmprint pattern by the optical ID sensing module (Jin’s par. 62-63, 67-68, 255). 

Regarding claims 5 and 9, Jin in view of Nho disclose fail to disclose the type of light source for the embodiment of Jin’s Fig. 23. However, Jin does disclose in another embodiment, that the light emitting unit may be a LED (Jin’s par. 248). Therefore, it would also have been obvious to one of ordinary skill in the art that the light source (Jin’s Fig. 23 and par. 255 light emitting unit 2310) comprises a light-emitting diode (upon combination per Jin’s par. 248), a laser diode (LD), or a vertical-cavity surface-emitting lasers (VCSEL), in order to obtain the predictable result of using a type of light source already disclosed as the light emitting unit for fingerprinting (Jin’s par. 248). 

Regarding claim 6, Jin in view of Nho disclose fail to disclose the wavelength range emitted by the light source of the embodiment of Jin’s Fig. 23. However, Jin does disclose in other embodiments, the light source may emit configured to emit the light beam in a near infrared (NIR) wavelength range (Jin’s par. 260, 265, 317, 320), an ultraviolet (UV) wavelength range, or a visible wavelength range (Jin’s par. 250-251, 260). Therefore, it would also have been obvious to one of ordinary skill in the art that the light source would emit light in the NIR 

Regarding claim 10, Jin in view of Nho disclose fail to disclose the wavelength range emitted by the light source of the embodiment of Jin’s Fig. 23. However, Jin does disclose in other embodiments, the light source may emit configured to emit the light beam in a near infrared (NIR) wavelength range (Jin’s par. 260, 265, 317, 320). Therefore, it would also have been obvious to one of ordinary skill in the art that the light source would emit light in the NIR range in order to obtain the predictable result of using a light source wavelength already disclosed as the light for fingerprinting (Jin’s par. 250-251, 260). 

Regarding claim 12, Jin in view of Nho disclose fail to disclose the wavelength range emitted by the light source of the embodiment of Jin’s Fig. 23. However, Jin does disclose in other embodiments, the light source may emit configured to emit the light beam in an ultraviolet (UV) wavelength range or a visible wavelength range (Jin’s par. 250-251, 260). Therefore, it would also have been obvious to one of ordinary skill in the art that the light source would emit light in the visible range, in order to obtain the predictable result of using a light source wavelength already disclosed as the light for fingerprinting (Jin’s par. 250-251, 260). 

Claims 7, 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Nho as applied above, in further view of Baharav et al. in US 2014/0098058 (hereinafter Baharav).

Regarding claims 7 and 14, Jin in view of Nho fail to disclose a dark coating applied to a back surface of the cover glass at a border of the display screen, and wherein the light source is disposed under the dark coating. However, in the related field of endeavor of optical detection of 

Regarding claim 15, Jin in view of Nho and Baharav disclose wherein the light source (Baharav’s Fig. 4C and par. 77) is configured emit the light beam in a first wavelength range (upon combination with Baharav’s par. 78: infrared), and the dark coating is partially transparent to light in the first wavelength range (Baharav’s par. 78). It would also have been obvious to one of ordinary skill in the art that Jin’s light source (Jin’s Fig. 23 and par. 255) would emit the light beam in the infrared range (Baharav’s par. 78) in order to obtain the predictable result of using a light source wavelength already disclosed as the light for fingerprinting (Baharav’s par. 78 and Jin’s par. 250-251, 260).

Regarding claim 11, Jin in view of Nho disclose wherein the optical ID sensing module (Jin’s Fig. 23 and par. 62: 180) comprises an optical filter (Jin’s Figs. 7-8 and par. 102, 108: wavelength selection unit) . Jin also discloses the fingerprint detected in the near IR (Jin’s par. 317, 320). But Jin in view of Nho fail to disclose the optical filter configured to transmit light in the NIR wavelength range and block visible light. However, in the related field of endeavor of optical detection of a finger, Baharav discloses an optical detector (Baharav’s Figs. 4B-C and 
wherein the optical ID sensing module (Jin’s Fig. 23 and par. 62: 180 equivalent to Baharav’s Figs. 4B-C and par. 70: 200) comprises an optical filter (Jin’s Figs. 7-8 and par. 102, 108: wavelength selection unit equivalent to Baharav’s Figs. 4B-C and par. 76-77: cover 40); the optical filter configured to transmit light in the NIR wavelength range (Jin’s par. 317, 320 which is the light used for fingerprinting equivalent to IR of Baharav’s par. 76-78) and block visible light (Baharav’s par. 78).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Nho as applied above, in further view of He et al. in US 2017/0220838 (hereinafter He).
Jin in view of Nho disclose further comprising a processor (Jin’s par. 307) communicatively coupled to the optical ID sensing module, the display screen, and the light source (Jin’s Fig. 13 and par. 307-310), the processor configured to: turn off the OLED layer (Jin’ Fig. 32 and par. 307: display OFF); turn on the light source (Jin’s Fig. 32 and par. 307: turning on sensing light emitting unit); and cause the optical ID sensing module to capture the image of the fingerprint pattern or the palmprint pattern of the hand illuminated by the light beam emitted by the light source (Jin’s Fig. 32 and par. 307-310).  Jin in view of Nho fail to disclose the turning off of the OLED layer, the turning on the light source and the causing of the optical ID sensing module to capture the image, to be in response to detecting a trigger event. However, in the same field of endeavor of fingerprint sensing in a display screen, He discloses turning off the light emitting display pixels to allow capture of the fingerprint image without the 
detect a trigger event (He’s par. 65: fingerprint sensing operation) for operating the optical ID sensing module (He’s par. 65); and 
in response to detecting the trigger event (He’s par. 65: fingerprint sensing operation): 
turn off the OLED layer (He’s par. 65 and Jin’ Fig. 32 and par. 307: display OFF); 
turn on the light source (Jin’s Fig. 32 and par. 307: turning on sensing light emitting unit); and 
cause the optical ID sensing module to capture the image of the fingerprint pattern or the palmprint pattern of the hand illuminated by the light beam emitted by the light source (He’s par. 65 and Jin’s Fig. 32 and par. 307-310). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621